DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 03/23/2021;  12/10/2021; and 06/03/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/23/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)91) as being anticipated by Rothbaum [US 2011/0108304].
Regarding claim 10, Rothbaum discloses a cable (440, figure 4 or 368, figure 3) having a first end (448, figure 4) configured to couple to a first electronic device (the plug 448 at the first end should connect to a power source as a battery, figure 4) and a second end (442, figure 4) configured to couple to a second electronic device (362, figure 3) to convey power between the first and second electronic devices, wherein the cable is configured to be magnetically attracted to a magnet (450, figure 4), the cable comprising:
a core (444, figure 4) having conductive lines configured to convey signals between the first and second electronic devices (figure 4); and
a polymer layer (a sheath 452 is formed of plastic, paragraph 0079, and included magnetic particle 450, figure 4, paragraph 0085) surrounding the core with embedded particles of magnetic material that are configured to be attracted to magnetic fields.
Regarding claim 11, Rothbaum discloses a braided wire jacket surrounding the core (figure 4, paragraph 0003).
Regarding claim 12, Rothbaum discloses wherein the braided wire jacket comprises steel wires and copper wires (paragraph 0071).
Regarding claim 13, Rothbaum discloses wherein the polymer comprises an elastomeric polymer selected from the group consisting of: silicone and thermoplastic polyurethane (figure 4, paragraph 0079).
Regarding claim 14, Rothbaum discloses wherein the conductive lines include a wire formed from magnetic material (452, figure 4, paragraph 0085).
Regarding claim 15, Rothbaum discloses wherein the magnetic material of the wire comprises iron (paragraph 0041).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberger et al. [US 6,301,754] in view of Krone et al. [US 6,148,500].
Regarding claim 1, Grunberger et al., disclose an electronic device strap (figures 1-13) assembly providing a magnetic functionality to quickly attach any metal subjects, comprising:
an elongated strip-shaped flexible magnet (51 & 52, figure 11) formed from magnetic particles (50, figure 11) embedded in polymer;
first and second layers (a first layer 51, a second layer 52, figure 11) on opposing sides of the elongated strip-shaped flexible magnet that are configured to enclose the elongated strip-shaped flexible magnet (figure 11).
Grunberger et al., disclose the claimed invention except for a third layer adjacent to the first layer; and a fourth layer adjacent to the second layer, wherein the third and fourth layers have attached edges and are configured to enclose the first and second layers and the elongated strip-shaped flexible magnet, and the electronic strap is configured to couple an electronic device and magnetic cable.
Krone et al., disclose an elongated member (figures 1-8) comprising at least one magnetic element(s) (30, figure 8) being embedded therein a first layer (a top layer 18, figure 8) and a second layer (a bottom layer 18, figure 8), a third layer (a top layer 20, figure 8) adjacent to the first layer; and a fourth layer (a bottom layer 20, figure 8) adjacent to the second layer, wherein the third and fourth layers have attached edges and are configured to enclose the first and second layers, and the electronic strap is configured to couple an electronic device.
It would have been to one of ordinary skill in the art at the time the invention was made to add a third layer and a fourth layer on the first and second layers of the flexible strap of Grunberger et al., as suggested by Krone et al., for the purpose of providing additional protection layers on the flexible magnetic strap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible magnetic strips design of Grunberger et al., in view of Krone et al., for attaching/connecting any magnetic subject such as conductive element and/or magnetic cable.
Regarding claim 4, Grunberger et al., disclose the electronic device strap defined in claim 1 wherein the first and second layers comprise leather (col. 1, line 1 to col. 2, line 5).
Grunberger et al., in view of Krone et al., disclose the claimed invention except for wherein the third and fourth layers comprise leather.
It would have been to one of ordinary skill in the art at the time the invention was made to add the third and fourth layers comprise leather, in the flexible magnetic straps of Grunberger et al., in view of Krone et al., for the purpose of reducing weight and/or providing more flexibility to the magnetic straps.
Regarding claim 8, Grunberger et al., in view of Krone et al., disclose wherein the first and second layers comprise bonded leather (col. 3, lines 12-13).
Regarding claim 21, Grunberger et al., disclose an electronic device strap (figures 1-13) assembly providing a magnetic functionality to quickly attach any metal subjects, comprising:  first and second elongated layers (a first layer 51, a second layer 52, figure 11); a series of discrete permanent magnets (50, figure 11) between the first and second elongated layers and extending along the first and second elongated layers.
Grunberger et al., disclose the claimed invention except for a third layer adjacent to the first layer; and a fourth layer adjacent to the second layer, wherein the third and fourth layers have attached edges and are configured to enclose the first and second layers and the series of discrete permanent magnets.
Krone et al., disclose an elongated member (figures 1-8) comprising at least one magnetic element(s) (30, figure 8) being embedded therein a first layer (a top layer 18, figure 8) and a second layer (a bottom layer 18, figure 8), a third layer (a top layer 20, figure 8) adjacent to the first layer; and a fourth layer (a bottom layer 20, figure 8) adjacent to the second layer, wherein the third and fourth layers have attached edges and are configured to enclose the first and second layers, and the electronic strap is configured to couple an electronic device.
It would have been to one of ordinary skill in the art at the time the invention was made to add a third layer and a fourth layer on the first and second layers of the flexible strap of Grunberger et al., as suggested by Krone et al., for the purpose of providing additional protection layers on the flexible magnetic strap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible magnetic strips design of Grunberger et al., in view of Krone et al., for attaching/connecting any magnetic subject such as conductive element and/or magnetic cable.
Regarding claim 22, Grunberger et al., disclose the electronic device strap defined in claim 1 wherein the first and second layers comprise leather (col. 1, line 1 to col. 2, line 5).
Grunberger et al., in view of Krone et al., disclose the claimed invention except for wherein the third and fourth layers comprise leather.
It would have been to one of ordinary skill in the art at the time the invention was made to add the third and fourth layers comprise leather, in the flexible magnetic straps of Grunberger et al., in view of Krone et al., for the purpose of reducing weight and/or providing more flexibility to the magnetic straps.
Regarding claim 23, Grunberger et al., in view of Krone et al., disclose wherein the first and second layers comprise bonded leather (col. 3, lines 12-13).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tate [US 7,807,928] in view of Grunberger et al. [US 6,301,754] and Rothbaum [US 2011/0108304].
Regarding claim 17, Tate discloses an electronic device (figures 1-3), comprising:
a housing (60, figures 1-2);
input-output devices in the housing (the electronic device 60 should provide an input/out interface thereon, figures 1-2); and
a strap (10, figures 1-3) that is coupled to the housing and that comprises an elongated flexible configured to attract a removable cable (a power cable 50, figure 2-3) containing power lines, wherein the input-output devices are configured to receive power over the power lines of the removable cable while the removable cable is attracted to the strap by using fasteners (25-27, figures 2-3).
Tate discloses the claimed invention except for the strap being formed of magnetic strap and coupled to a magnetic cable.
Grunberger et al., disclose an elongated flexible strap (2 & 3, figure 1), wherein the elongated flexible strap is formed elongated magnetic strap (figure 1).
It would have been to one of ordinary skill in the art at the time the invention was made to use flexible magnet strap design of Grunberger et al., for the flexible strap of Tate, for the purpose of providing a magnetic functionality to attach any metal subjects or a magnetic cable.
Rothbaum discloses a cable (440, figure 4), wherein the cable is formed of a magnetic cable (440, figure 4; and a sheath 452 is formed of plastic, paragraph 0079, and included magnetic particle 450, figure 4, paragraph 0085).
It would have been to one of ordinary skill in the art at the time the invention was made to use the magnetic cable design of Rothbaum for the cable of Tate, in view of Grunberger et al., for the purpose of facilitating attachment between the magnetic cable with it magnetic strap.
Regarding claim 18, Tate, in view of Rothbaum, disclose the claimed invention except for wherein the elongated flexible magnet comprises polymer with embedded magnetic particles.
	Grunberger et al., disclose wherein the elongated flexible magnet (2 & 3, figure 1) comprises polymer with embedded magnetic particles (1, figure 1, col. 2, lines 59-63).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the magnetic strap of Grunberger e al., for the strap of Tate, in view of Rothbaum, for the purpose of providing a magnetic functionality of the flexible strap.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grunberger et al., in view of Krone et al., as applied to claim 1 above, and further in view of Richard Satherley [GB 2501909].
Regarding claim 5, Grunberger et al., in view of Krone et al., disclose the claimed invention except for wherein the third layer has a groove configured to removably receive the cable.
	Richard Satherley discloses a flexible strip (13, figures 1-3) comprising at least one groove (15, figure 2-3) therein, wherein the groove is configured to removably receive a cable (11, figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to set an elongated groove on the third layer of the flexible magnetic straps of Grunberger et al., in view of Krone et al., as suggested by Richard Satherley, for the purpose of facilitating attachment cable(s) within the groove of the flexible magnetic straps.
Claims 7, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grunberger et al., in view of Krone et al., as applied to claims 1 and 21 above, and further in view of Rhondeau et al. [US 2020/0314520].
Regarding claim 7, Grunberger et al., in view of Krone et al., disclose the claimed invention except for magnets configured to attach the electronic device strap to the electronic device.
	Rhondeau et al., disclose an electronic apparatus (figures 1A-1I) comprising an electronic device (15, figures 1A-1I) is connected to a magnetic strap (25, figures 1A-1I).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible magnetic strap of Grunberger et al., in view of Krone et al., as suggested by Rhondeau et al., for the purpose of facilitating connection between the flexible strap and electronic device through magnets.
Regarding claim 9, Grunberger et al., in view of Krone et al., disclose wherein the magnetic particles being formed of soft magnetic material.
Grunberger et al., in view of Krone et al., disclose the claimed invention except for wherein the magnetic particles comprise neodymium iron boron.
	Rhondeau et al., disclose the magnets (35, figures 1A-1I) being used within its strap (25, figures 1A-1I) being a neodymium iron boron (paragraph 0046).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a permanent magnets (neodymium iron boron) within the flexible strap of Grunberger et al., in view of Krone et al., as suggested by Rhondeau et al., for the purpose of providing a permanent magnets within the flexible strap.
Regarding claim 24, Grunberger et al., in view of Krone et al., disclose the claimed invention except for magnets configured to attach the electronic device strap to the electronic device.
	Rhondeau et al., disclose an electronic apparatus (figures 1A-1I) comprising an electronic device (15, figures 1A-1I) is connected to a magnetic strap (25, figures 1A-1I).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible magnetic strap of Grunberger et al., in view of Krone et al., as suggested by Rhondeau et al., for the purpose of facilitating connection between the flexible strap and electronic device using magnets.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tate, in view of Grunberger et al., and Rothbaum, as applied to claim 18 above, and further in view of Shami et al. [US 2013/0291394].
Regarding claim 19, Tate, in view of Grunberger et al., and Rothbaum, discloses the claimed invention except for wherein the input-output devices comprise a display.
	Shami et al., disclose an electronic device housing (10, figures 1-3) comprising an input-out interface (100, figures 1-3) including a display member.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the input-output design of Shami et al., for the input-output interface of the electronic device of Tate, in view of Grunberger et al., and Rothbaum, for the purpose of indicating status of the electronic device to users.
 

Allowable Subject Matter
Claims 2-3, 6, 16, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the combination features of “wherein the first and second layers comprise polymer with embedded fibers and are attached with adhesive and wherein the third and fourth layers are formed from a material different from the first and second layers.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 3 depends on the allowed claim 2.
 	The claim 6 discloses the combination features of “wherein the electronic device comprises a head-mounted device, the electronic device strap further comprising a strip-shaped stiffener that extends along the elongated strip-shaped flexible magnet.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 16 discloses the combination features of “wherein the second electronic device comprises s ahead-mounted device with a strap configured to magnetically attract the cable, and wherein the conductive lines including a power line to convey power from the battery to the head-mounted device.”  These features, in conjunction with other features, as claimed in the claim 10, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 20 discloses the combination features of “wherein the housing comprises a head-mounted housing and wherein the input-output devices are configured to receive power over the power lines of the removable cable from a battery in external equipment.”  These features, in conjunction with other features, as claimed in the combination features of the claims 19, 18 and 17, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 25 discloses the combination features of “wherein the electronic device comprises a head-mounted device, the electronic device strap further comprising a strip-shaped stiffener that extends along the elongated strip-shaped flexible magnet.”  These features, in conjunction with other features, as claimed in the claim 21, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
07/14/2022